Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.
 
Response to Arguments
Applicant’s amendments filed 8 February 2022 have overcome the rejection of claims 19, 20 and 22-25 under 35 USC 112(b) set forth in the previous office action dated 9 August 2021. Those rejections have been withdrawn.
Applicant's arguments filed 8 February 2022 regarding amended claim 6 and the structure disclosed by Brown et al. (US 4,872,810) in view of Jarmon et al. (US 6,627,019) (Remarks, pages 7-8) have been fully considered but they are not persuasive. 
Applicant argues that Brown fails to disclose “the distal end of the platform includes a radially outermost portion of the blade” as recited in amended claim 6, since the pocket 24 of Brown identified as being at the distal end of the platform in the previous office action is not located at a radially outermost portion of the blade (Remarks, page 8). The Office respectfully 

    PNG
    media_image1.png
    528
    553
    media_image1.png
    Greyscale

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “the distal end of the platform includes a radially outermost portion of the blade” in line 8. The radially outermost portion of the blade disclosed by Applicant appears to be the radially outermost tip of the airfoil 22; however, the distal end of the platform is located radially inward from the tip of the airfoil as the platform itself does not extend radially to the tip of airfoil 22. As best understood, Applicant intends the “radially outermost portion of the blade” to refer to the radially outermost portion of the platform rather than the entire blade; for examination purposes, the claim is interpreted as such.
	Claim 9 recites the limitation “a first hook” twice, first in line 10 and again in line 11. This appears to be a double inclusion of the limitation; for examination purposes, the second recitation of “a first hook” is interpreted as referring to the previously introduced “a first hook”.
	Claim 9 recites the limitation “an attachment portion” twice, first in line 9 and again in lines 12-13. This appears to be a double inclusion of the limitation; for examination purposes, the second recitation of “an attachment portion” is interpreted as referring to the previously introduced “an attachment portion.”
	Claim 9 recites the limitation “one of the plurality of blades” in line 13; it is unclear whether this limitation refers to the previously introduced “one of the plurality of blades” in lines 3-4, or any other of the plurality of blades. For examination purposes, the blade of line 13 is interpreted as the blade of lines 3-4.
Claim 11 recites the limitation “an attachment portion” twice, first in line 8 and again in lines 11-12. This appears to be a double inclusion of the limitation; for examination purposes, the second recitation of “an attachment portion” is interpreted as referring to the previously introduced “an attachment portion.”
Claim 16 recites “a rotor wheel for a turbine engine, the wheel comprising a plurality of blades, and the downstream drum according to claim 11.” However, claim 11 recites “a disk carrying a plurality of blades” in line 2. It is unclear how the “disk carrying a plurality of blades” in claim 11 relates to the “wheel comprising a plurality of blades” in claim 16. As best understood in light of the specification, the wheel comprises a disk that comprises a plurality of blades, in which case the wheel of claim 16 comprises the disk recited in claim 11. For examination purposes, the claim is interpreted as such.
	Claim 18 recites the limitation “a platform of the one of the plurality of blades” in lines 2-3. It is unclear whether this limitation refers to the previously introduced platform in claim 9 line 7, or if another platform is being referred to or introduced. For examination purposes, the platform recited in claim 18 is interpreted as referring to the platform introduced in claim 9 line 7.
	Claims 7-8, 10, 12-15, 17, and 19-25 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 12, 14, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 4,872,810) in view of Jarmon et al. (US 6,627,019).
	Regarding claim 6, Brown discloses a blade 10 for a turbine engine, the blade comprising: a blade root 12 (shown in Figs. 1 and 3, Fig. 3 reproduced below for convenience); an airfoil portion 22 extending upwards from the blade root (shown in Figs. 1 and 3); a platform 20 extending transversely to the airfoil portion at the a junction between the blade root and the airfoil portion (relative positioning of airfoil 22, platform 20, and root 12 shown in Figs. 1 

    PNG
    media_image2.png
    540
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    507
    media_image3.png
    Greyscale

	Brown is silent regarding the platform being made of composite material.
However, Jarmon teaches that ceramic matrix composite materials are well known in the art for use in gas turbine engines due to their ability to withstand high temperatures (Jarmon, Col. 1 lines 16-37). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the platform of Brown out of composite material, as taught by Jarmon, to allow the platform to withstand the high temperature environment of the gas turbine engine. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use would be obvious to one of ordinary skill in the art (MPEP 2144.07).
Regarding claim 7, Brown further discloses making the blade as a single piece (as shown in Figs. 1, 3, and 4, the blade is a single piece). Jarmon further teaches that it is known to form a turbine blade and platform from composite material by means of a preform, said preform being shaped in a mold and embedded in a matrix (see at least Jarmon, Abstract, which discloses the use of a preform within a mold and the use of a ceramic matrix material; see Jarmon, Col. 8 lines 33-37 which disclose forming blades and platforms with this process); therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to manufacture the blade of Brown using the process taught by Jarmon since this amounts to no more than the formation of prior art elements (the blade of Brown) according to known methods (the manufacturing method taught by Jarmon) to achieve predictable results (the production of a turbine blade). In addition, it is noted that this claim is directed to a product-by-process, and in accordance with MPEP 2113, while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
Regarding claim 8, Brown further discloses the attachment portion is fitted to the platform (attachment portion 24 is provided with the platform, and thus is “fitted” as the broadest reasonable interpretation of the term includes the definition “attached to or provided with a particular component or article” as defined at https://www.lexico.com/en/definition/fitted).
Regarding claim 12, Brown in view of Jarmon discloses a rotor wheel for a turbine engine, the wheel comprising a plurality of blades 10 according to claim 6 (as set forth in the rejection above), and a disk or a downstream drum (disk 36 of Brown, shown in Fig. 3).
Regarding claim 14, Brown in view of Jarmon discloses a turbine engine (turbine engine discussed in Brown, Col. 2 lines 9-11) including at least one blade according to claim 6 (as set forth in the rejection of claim 6 above).
Regarding claim 17, Brown in view of Jarmon further discloses a turbine engine (turbine engine discussed in Brown, Col. 2 lines 9-11) including at least one blade (blade 10 of Brown), or the wheel according to claim 12 (as set forth in the rejection of claim 12 above).
Regarding claims 22 and 23, Brown further discloses a first portion of the platform is at a proximal location relative to the airfoil portion and a second portion of the platform is at a distal location relative to the airfoil portion (see annotated Fig. 4 below), wherein the second portion of the platform includes the attachment portion (as shown in annotated Fig. 4 below, the attachment portion, formed by the pocket 26, has a wall indicated by the dashed lines that are located at the second portion of the platform).

    PNG
    media_image4.png
    621
    510
    media_image4.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Jarmon, and further in view of Brantley (US 4,453,890).
Regarding claim 13, Brown in view of Jarmon discloses the invention as claimed in claim 12, as set forth above.
Brown in view of Jarmon is silent regarding radial clearance of at least 0.5 mm, and/or tangential clearance of at least 1 mm is provided between the attachment portion of the 
Brantley discloses a mounting arrangement for a turbine blade and platform, and teaches that providing a radial clearance between elements in the mounting arrangement allows for decoupling of operating loads from blade-out forces (Brantley, Col. 4 lines 33-59). Brantley further discloses this clearance is at least 0.5mm (Brantley discloses a range of 0.006 inches to 0.060 inches in Col. 4 lines 56-59, which corresponds to a range of 0.1524 mm to 1.524 mm). While Brantley discloses this clearance is provided between the load-bearing surface 21 and flange surface 46, one of ordinary skill in the art would be able to provide such a clearance between the attachment portion of the platform and the first hook in the turbine engine disclosed by Brown. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor disk and blade disclosed by Brown to have the claimed radial and/or tangential clearance, as taught by Brantley, for the purpose of decoupling the operating radial loads from blade-out forces in the event of a blade impact. Moreover, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device,” (MPEP 2144.04 (IV)(A)); in the instant case, the device of Brown in view of Jarmon would not operate differently with the claimed radial or tangential clearance since the hook of Brown sits freely within the attachment portion, and thus already allows for a radial or tangential clearance .

Allowable Subject Matter
Claims 9-11, 15-16, 18-21, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 9 and 11 and dependent claim 25 are directed to the allowable subject matter indicated in the previous office actions dated 7 October 2020 and 9 August 2021. Reasons for indicating allowable subject matter are detailed therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745